Defendant was charged with a violation of the Firearms Act (Stats. 1923, p. 695 et eq.). It is made a crime by that act for an unnaturalized foreign-born person to have in his possession a concealed weapon of the type described in the statute. Defendant was found guilty as charged and now appeals from the judgment and from an order denying his motion for a new trial.
Possession of the weapon was not disputed, but the only evidence that defendant is of the proscribed class consisted of certain extrajudicial admissions that he was born *Page 637 
in Mexico, made by him to the officers at the time of his arrest.
[1] It is insisted by appellant that birth in a foreign country is an essential part of the corpus delicti, and that, since there was no corroboration of his extrajudicial admissions of foreign birth, the evidence is insufficient to prove that element of the crime. The point is well taken. The supreme court, in the recent case of People v. Quarez, 196 Cal. 404
[238 P. 363] — decided since the trial of this case in the court below — held conformably with appellant's contention.
The judgment and the order denying a new trial are reversed.
Works, J., and Craig, J., concurred.